Citation Nr: 0834786	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death. 

2.  Whether new and material evidence has been received to 
reopen a claim for accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1965 to Jun 1968; he died in April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Roanoke, Virginia, Regional Office (RO), 
which denied the appellant's attempt to reopen her claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
appellant perfected a timely appeal to that decision.  

On July 25, 2008, the appellant and her daughter appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, sitting at the RO.  A transcript of the 
hearing is of record.  At the hearing, the appellant 
submitted additional evidence for which she has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death and accrued 
benefits.  The appellant was notified of that decision in 
September 2003, but she did not initiate an appeal; the 
decision became final.  

2.  The additional evidence received since the August 2003 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claims.  


CONCLUSION OF LAW

The evidence received since the August 2003 rating decision, 
denying service connection for the cause of the veteran's 
death and accrued benefits, is not new and material; 
therefore, this claim cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2005 from the RO to the appellant 
which was issued prior to the RO decision in March 2006.  
That letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  Subsequent additional notice was 
provided by letter dated in April 2008, informing the 
appellant of what evidence and information was necessary to 
reopen her previously denied claim. See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A 

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the May 2007 SOC was issued, which provided the appellant 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification was provided pre and post-
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In addition, to whatever extent the decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
violation of essential fairness to the appellant in 
proceeding with the present decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for the cause of the 
veteran's death and accrued benefits, given that the 
appellant has offered testimony at a hearing before the 
Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the appellant is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  To that extent that there has been 
any presumed prejudicial preadjudicative notice error, if 
any, it did not affect the essential fairness of the 
adjudication now on appeal.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the appellant filed her petition to reopen the 
claims for service connection for the cause of the veteran's 
death and accrued benefits after August 29, 2001, the Board 
will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Legal Analysis-New & Material evidence-S/C cause of 
death.

As noted above, service connection for the cause of the 
veteran's death and entitlement to accrued benefits was 
initially denied via rating action issued in August 2003.  
The appellant was notified of that decision by letter dated 
September 18, 2003, but she did not initiate an appeal; the 
decision became final.  Thereafter, in May 2005, the 
appellant submitted another claim asserting that the 
veteran's death was related to his service.  By a rating 
action in July 2005, the RO denied the appellant's claim to 
reopen.  The regulation governing the reopening of claims, 38 
C.F.R. § 3.156(a) was revised effective August 29, 2001.  
Claims filed prior to August 29, 2001, must be adjudicated 
using the earlier version.  Claims filed after that date will 
be adjudicated using the revised version.  Because the 
appellant filed her claim in April 2005, the revised version 
will be applied.  

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

At the time of the prior denial, the record included VA 
progress notes, which showed that the veteran was admitted to 
a VA medical center on April 2, 2003 with complaints of lower 
extremity weakness to the point where he could not walk 
unassisted.  During his period of hospitalization, he was 
discovered to have a potassium deficiency and tuberculosis; 
he also reported chronic diarrhea with rectal prolapse.  The 
veteran was treated with anti-tuberculosis medication.  The 
veteran was readmitted to the hospital on April 16, 2003, for 
evaluation of abdominal pain, weakness, and lethargy.  It was 
noted that a CT scan revealed bowel perforation.  He was 
referred to surgery service.  An attending note reported a 
finding of acute abdominal catrostrophic event with 
generalized peritonitis.  The veteran underwent an 
exploratory laparotomy with Graham patch repair prepyloric 
ulcer.  The veteran's condition deteriorated and he died on 
April [redacted], 2003.  The immediate cause of death was reported as 
respiratory failure due to, or as a result of, perforated 
duodenal ulcer.  Listed as other significant conditions 
contributing to death, but not resulting in the underlying 
cause, is active tuberculosis and acute renal failure.  The 
record also included the service medical records.  

In August 2003, the RO noted that, at the time of his death, 
the veteran was service-connected for visual residuals of 
histoplasmosis, rated as 60 percent disabling and 
histoplasmosis of the lungs, rated as 0 percent disabling.  
The RO denied the claim for service connection for the cause 
of death on the basis that the abdominal problems, diagnosed 
perforated duodenal ulcer, which caused the veteran's death, 
was unrelated to service.  The RO also determined that the 
evidence failed to establish a relationship between the 
veteran's cause of death and service or his service-connected 
disorder.  In essence, there was no evidence of the fatal 
disease process in service, and no evidence of a nexus to 
service.  

Since that determination, evidentiary submissions include the 
appellant's application for DIC benefits, wherein she 
maintained that the veteran's death was caused by a 
disability resulting from his period of service.  The 
appellant also submitted VA clinical findings dated April 
through May 2003 showing negative presence of tuberculosis in 
the veteran's cerebrospinal fluid, and medical articles from 
the Internet, dated in December 2005, discussing the clinical 
manifestation and diagnosis of histoplasmosis and the 
similarities of that disease with tuberculosis.  The 
appellant also provided testimony before the Board, at which 
time she argued that the veteran did not have any breathing 
problems prior to his death.  She also maintained that the 
veteran's service-connected histoplasmosis contributed to the 
cause of his death.  However, the appellant admitted that no 
doctor has stated that the veteran's histoplasmosis was the 
cause of or contributed to his death.  

Having reviewed the recent evidentiary submissions, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for the cause of 
the veteran's death.

VA clinical findings showing negative presence of 
tuberculosis in the veteran's cerebrospinal fluid are new.  
Dated from April to May 2003, they were not of record at the 
time of the previous denial.  However, they are not material, 
as they do not disprove that the veteran had pulmonary 
tuberculosis.  Pulmonary tuberculosis was diagnosed during 
the veteran's hospitalization in April 2003 by sputum culture 
and bronchoscopy.  There is nothing in these clinical 
findings concerning the negative presence of tuberculosis in 
the veteran's cerebrospinal fluid that establishes that the 
veteran did not have pulmonary tuberculosis or that he 
manifested pulmonary histoplasmosis at the time of his death.  
Such findings do not establish a relationship between the 
cause of the veteran's death and service and cannot, 
therefore, raise a reasonable possibility of substantiating 
the claim.  They are therefore not material.

Similarly, the remainder of the evidence received since the 
August 2003 determination does not tend to show a 
relationship between the cause of the veteran's death and 
service.  The medical articles from the Internet are general 
in nature and do not include consideration of any facts 
specific to the veteran's circumstances.  Therefore they do 
not raise a reasonable possibility of substantiating the 
claim.  The Court has established that evidence that 
corroborates a previously established fact is cumulative.  
See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The 
appellant's assertions and testimony that the veteran's 
histoplasmosis contributed to his death, as well as her claim 
that his death is related to service, is cumulative of the 
prior claim.

The Board acknowledges the appellant's newly submitted 
statements asserting that the veteran's service-connected 
disability contributed to his death.  See VA Form 9 Appeal, 
June 2007.  However, the Board finds that these statements 
are duplicative of evidence previously submitted, as the 
appellant has repeatedly made such contentions in prior 
statements.  See appellant's statement, July 2003.  
Therefore, the appellant's statements are not deemed to be 
"new and material evidence" as they are cumulative and 
redundant, and the claim cannot be reopened on that basis.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
Moreover, these statements speak to matters beyond her 
competence as a layperson.  The appellant is competent to 
give evidence about what she experienced or observed.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layperson, however, she is not competent to render an opinion 
as to the cause or causes of her husband's death because she 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Although the Board is sympathetic to the appellant's loss, 
the fact is that no new and material evidence has been 
received sufficient to reopen her claim.  Until the appellant 
meets her threshold burden of submitting new and material 
evidence sufficient to reopen her claim, the benefit of the 
doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Accordingly, the claim is not reopened.  

IV.  Legal Analysis-New & Material evidence-accrued benefits.

With regard to the application to reopen the claim for 
accrued benefits, accrued benefits are defined as periodic 
monetary benefits to which an individual was entitled at 
death based on evidence in the file at death and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement (i.e., the veteran's death).  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  The veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 
1998).  In addition, an application for accrued benefits must 
be filed within 1 year after the date of death.  38 C.F.R. 
§ 3.1000(c).  

In this case, at the time of the veteran's death in April 
2003, service connection was visual residuals of 
histoplasmosis, rated as 60 percent disabling and 
histoplasmosis of the lungs, rated as 0 percent disabling.  
In the first part of this decision, the Board has declined to 
reopen the appellant's previously denied claim for service 
connection for the cause of the veteran's death.  

In May 2003, the appellant filed a claim for accrued 
benefits.  In August 2003, the RO denied the claim, after 
noting that the evidence did not show that the veteran had a 
claim for benefits pending at the time of his death, or that 
he was otherwise entitled to them under an existing rating or 
decision.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
Significantly, the record shows that the RO denied a claim 
for a total disability rating based on individual 
unemployability (TDIU) in October 1993; the veteran did not 
appeal that decision within one year of the notification 
thereof in November 1993.  There was no evidence that the 
veteran filed a claim for VA benefits any time after 1993.  
In summary, at the time of the RO's August 2003 decision, 
there was no evidence to show that the veteran had periodic 
monetary benefits at the time of his death which were due and 
unpaid, or that the veteran had a claim pending at time of 
death.  

In May 2005, the appellant filed to reopen her claim for 
accrued benefits.  In March 2006, the RO denied the claim.  

The Board finds that new and material evidence has not been 
received to reopen the claim.  As previously stated, the 
submitted evidence includes a number of documents that are 
duplicative of those that were associated with the claims 
file as of August 2003 decision, including, but not limited 
to, VA progress notes, and copy of the certificate of death.  
However, none of the submitted evidence shows that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid, or that the veteran had a 
claim pending at time of death.  See Jones; Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 
(Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997).  The 
Board therefore finds that the submitted evidence is not both 
new and material, and that it does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The claim is therefore not reopened.  



ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  

The application to reopen the claim for service connection 
for accrued benefits is denied.  



____________________________________________
	L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


